 Case 1:19-cr-00607-PKC Document 57 Filed 12/14/20 Page 1 of 2 PageID #: 583




                              SERCARZ & RIOPELLE, LLP
                                      810 SEVENTH AVENUE, SUITE 620
                                        NEW YORK, NEW YORK 10019
                                                (212) 586-4900
                                          FACSIMILE (212) 586-1234
                                           www.sercarzandriopelle.com
ROLAND G. RIOPELLE
MAURICE H. SERCARZ*


 *
     ADMITTED IN NY & NJ


                                         December 14, 2020

BY ECF

Honorable Pamela K. Chen
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                  Re: United States v. Auerbach,
                                        19 Cr. 607 (PKC)

Dear Judge Chen:

        I write to provide the Court with exhibits the defendant may rely on at the Fatico hearing
this Friday. These items are numbered JA-1 through JA-12, and most of them were provided to
the Probation Department, the government and the Court in Exhibit C to Mr. Auerbach’s
Sentencing Memorandum. For the Court’s and the government’s information, this letter
provides a brief explanation of relevance for the exhibits.
            JA-1, JA-1
        These are the press release announcing Mr. St. Julien’s arrest, and the SEC Complaint
charging Mr. St. Julien and others with violations of the securities laws. I may show these to the
witness to refresh his recollection about the timing of his arrest and the lawsuit, or as to facts
stated in the Complaint. I don’t really anticipate offering these in evidence, but I could see
asking the Court to take notice of some aspect of the SEC filing if that becomes an issue.
            JA-3, JA-4 through JA-6
       These are Mr. Auerbach’s first contract with Mr. St. Julien and his company, to provide
legitimate corporate services to Mr. Auerbach’s company, Forcefield Energy, as well as emails
between Mr. Auerbach and Mr. Julien demonstrating that Mr. Auerbach provided services to
Forcefield Energy consistent with the contract marked JA-3.




                                                    1
 Case 1:19-cr-00607-PKC Document 57 Filed 12/14/20 Page 2 of 2 PageID #: 584




       JA-7, JA-8 through JA-10
       These are a second contract between Forcefield and Mr. Auerbach for additional
legitimate corporate services, and a second group of emails demonstrating additional services
provided by Mr. Auerbach in connection with the second contract marked JA-7.
       JA-11 and 12
       These are bank account records for the account into which Mr. St. Julien wire-transferred
funds to pay Mr. Auerbach for his services to Forcefield Energy. These records indicate that the
account is in the name “Hillary Auerbach” at Mr. Auerbach’s home address. These records also
show that the funds transferred to Mr. Auerbach’s wife were not used to pay brokers in cash or
for some other illicit purpose. The funds transferred to Ms. Auerbach were used to pay the
family’s bills.
         Finally, the government’s letter of December 9, 2020 appears to indicate that it will
solicit from Mr. St. Julien testimony “that the defendant was aware of … the Forcefield
securities fraud scheme” and that “he believed that the defendant … was receiving a portion of
the payments that St. Julien made to CC-1 [Jared Mitchell] for the defendant’s assistance in the
fraudulent scheme.” While Mr. St. Julien is welcome to testify to what he saw and heard, his
“belief” as to what Mr. Mitchell did with the funds sent to Mr. Mitchell is irrelevant. And unless
Mr. St. Julien can demonstrate an ability to read minds, he is not competent to testify to what Mr.
Auerbach was “aware of,” although he can testify to what he, Mr. St. Julien, saw and heard when
he was with Mr. Auerbach. FRE 602. Although it is true that the Rules of Evidence do not
apply strictly in the context of a sentencing hearing (FRE 1101(d)), to the extent the government
seeks to offer testimony that is incompetent and improper lay opinion of this sort, the Court
should not allow it or consider it. FRE 701; United States v. Kaplan, 490 F.3d 110 (2d Cir.
2007).
                                                     Respectfully submitted,

                                                     Roland G. Riopelle
                                                     Roland G. Riopelle

Enc.

cc:    AUSA Mark E. Bini and Hiral Mehta (by ECF and Email)




                                                2
